PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/731,270
Filing Date: 31 Dec 2019
Appellant(s): Hatambeiki et al.



__________________
Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
ARGUMENTS
B) The Rejection of Independent Claim 1 under 35 U.S.C. § 103

	Appellant contends, (p. 5, 2nd – last para.) that “the Office has not informed Applicant of which specific element in Tan is purported to correspond to the claimed ‘calculated signature for the first sound’. Examiner respectfully disagrees. As noted in the previous Office Action dated 04/02/201 (p. 6), Tan teaches such use at/on: (p. 11, 2nd column, lines 18-25) “an apparatus for recognizing a sound, the apparatus comprising: a microphone; an analog front end section comprising analog feature extraction circuitry configured to receive an analog signal from the microphone that may contain a signature sound and to extract sparse sound parameter information from the analog signal” and also at:(p. 2, [0032]) ”occasionally, user 100 may wish to place a call or otherwise interact with phone 120 and may speak a known word or phrase, such as ‘hello’, or ‘call’, or any other word or phrase that device 110 or 120 has been configured to expect. Sound energy in the form of a sound wave 102 may be received by a microphone within earpiece 110 or phone 120 and converted to an analog electrical signal…the detection logic must be able to recognize when an expected command is received”, (p. 9, [0127]) “when a command word or phrase is accepted 1626, additional portions of the mobile or stationary system may be powered on to respond to the recognized command word”, and (p. 4, [0058])  “this may allow the AFE channel 520 logic to be placed in a power off state most of the time. When signal trigger logic 580 detects a certain amount of signal energy, then it may assert a ‘sound detected’ trigger (S-trigger) control signal that turns on power for the AFE channel 520. Microcontroller 550 performs pattern recognition using digital signal processing techniques” (emphasis added). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such “extract sparse sound parameter information from the analog signal” which “contain a signature sound” is very much the same as such “calculated signature for the first sound”. Moreover, it would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such “detection logic… to recognize when an expected command is received” from “an analog electrical signal” is very much the same as such “calculated signature for the first sound”. It addition, it would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that for such “portions of the mobile or stationary system may be powered on to respond to the recognized command word”, such “calculated signature for the first sound” must occur for such “command word” to be “recognized”. Applicant should indicated how such “recognized command word” can occur without such “calculated signature for the first sound”.  Such “pattern recognition using digital signal processing techniques” is also very much the same as such “calculated signature for the first sound”.    Tan also teaches such “calculated signature for the first sound” at/on: (p. 6, [0087]) “the robust features are developed pattern matching techniques to select the most likely command word signature from a database of word and phrase signatures that has been developed using known training techniques” (emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such “pattern matching techniques to select the most likely command word signature from a database of word and phrase signatures” is very much the same as us using such a “calculated signature for the first sound”. 
 	Appellant contends, (p. 5, last para. – p. 6, first para.) that “the Office has not informed Applicant of which specific element in Tan is purported to correspond to the “at least one controllable appliance within the environment”. Examiner respectfully disagrees. As noted in the previous Office Action dated 04/02/201 (p. 5, 1st para., p. 7, 2nd para. – p. 8, 1st  and 2nd para.), Tan teaches such use at/on: (p. 9, [0127]) “when a command word or phrase is accepted 1626, additional portions of the mobile or stationary system may be powered on to respond to the recognized command” and also at/on: (p. 1, [0002]) “voice or sound controlled applications may be coupled with mobile telephony or other personal electronic devices and systems, automotive control and entertainment system, etc.”. (emphasis added). Appellant continues to insist that the Office has not informed Appellant of which specific element in Tan is purported to correspond to the “at least one controllable appliance”, however the Office has repeatedly done so and Appellant failed to recognize or accept that such “mobile or stationary system” that “may be powered on to respond to the recognized command” is very much the same as such a “controllable appliance”. It would have been obvious to automotive control and entertainment system” coupled to such a “voice or sound controlled applications” is very much the same as such a “controllable appliance”.   
Appellant contends, (p. 6, first para.) that “the Office has not informed Applicant of which specific element in Tan is purported to correspond to the claimed correspond to the claimed ‘given state of at least one controllable appliance’”. Examiner respectfully disagrees. As noted in the previous Office Action dated 04/02/201 (p. 4, 2nd para. – p. 5, 1st para., p. 7, 2nd para.), Tan teaches such use at/on: (p. 4, [0058]) “this may allow the AFE channel 520 logic to be placed in a power off state most of the time. When signal trigger logic 580 detects a certain amount of signal energy, then it may assert a ‘sound detected’ trigger (S-trigger) control signal that turns on power for the AFE channel 520. Microcontroller 550 performs pattern recognition using digital signal processing techniques as described in more detail above”, (p. 2, [0032]) “occasionally, user 100 may wish to place a call or otherwise interact with phone 120 and may speak a known word or phrase, such as ‘hello’, or ‘call’, or any other word or phrase that device 110 or 120 has been configured to expect. Sound energy in the form of a sound wave 102 may be received by a microphone within earpiece 110 or phone 120 and converted to an analog electrical signal…the detection logic must be able to recognize when a command word or phrase is accepted 1626, additional portions of the mobile or stationary system may be powered on to respond to the recognized command word” (emphasis added).  It is noted that such “‘sound detected’ trigger (S-trigger) control signal that turns on power”, is very much the same as such a “given state” i.e. “power off state” to “on power” state. Moreover Tan teaches that “when a command word or phrase is accepted”... “additional portions of the mobile or stationary system may be powered on”. Such a “powered on” is very much the same as such a “given state of at least one controllable appliance”. 
Appellant contends, (p. 6, first para.) that the Office “has not informed Applicant of how or why Tan describes using the claimed ‘signature for a first sound captured within an environment’ and the input that is received by the sound metering device to predict an event to dispatch” (emphasis original). Examiner respectfully disagrees. As noted in the previous Office Action dated 04/02/201 (p. p. 4, last para. -5, 2nd para., p. 7, 2nd para.), Tan teaches such use at/on: (p. 2, [0032]) “occasionally, user 100 may wish to place a call or otherwise interact with phone 120 and may speak a known word or phrase, such as “hello”, or “call”, or any other word or phrase that device 110 or 120 has been configured to expect. Sound energy in the form of a sound wave 102 may be received by a microphone within earpiece 110 or phone 120 and converted to an analog electrical signal…the detection logic must be able to recognize when an expected command is received” and (p. 9, [0127]) “when a command word or phrase is accepted 1626, additional portions of the mobile or stationary system may be powered on to respond to the recognized command word” (emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
  Appellant contends, (p. 6, first para.) that “it is respectfully submitted that it cannot be said that the references, considered alone or in combination, describe all that is claimed as is required to present a prima facie case of obviousness. For this reason, the rejection of claim 1 under 35 U.S.C. § 103 must be withdrawn”. Examiner respectfully disagrees, as noted above the references does describe all that is claimed to present a prima facie case of obviousness. 
 Appellant contends, (p. 7, 1st para.) that “the Office is impermissible ignoring claim elements and distilling claim 1 down to its gist or thrust For this still further reason, the rejection of claim 1 under 35 U.S.C. § 103 must be withdrawn”. Examiner respectfully disagrees, as noted above the references does describe all that is claimed. Appellant should indicate which specific claim elements are being ignored.  
Appellant contends, (p. 7, 2nd para.) that “no reason has been provided to explain how or why one of skill in the art would desire to modify the system of Tan “to include the ability to detect sound direction”. Examiner respectfully disagrees, as noted in the previous Office Action dated 04/02/201 (p. 9, 2nd para., p. 11, last para., p. 14, 3rd-4th para.), numerous reasons were specified as to why one of skill in the art would desire to modify the system of Tan with the system of Pratt. Moreover, it would be totally acceptable to enhance Tan with the features of Pratt, because Tan and Pratt are analogous art; they are from the same field of endeavor, using sound signatures for application control. For example, Tan’s ways, even using “a processing device associated with a sound metering device…” is (1) his ways to get the best solution; and (2) the plain language of the claim merely called for “calculating… causing… responding… and dispatching”… which does not require and/or exclude Tan’s ways.       
Appellant contends, (p. 8, 1st para.) that “as claimed, i.e., no nexus is set forth in the offered conclusion, it is respectfully submitted that a prima facie case of obviousness has not been presented” for the combination of Tan and Pratt.  Examiner respectfully disagrees, as noted above and in the previous Office Action dated 04/02/201 (p. 9, 2nd para., p. 11, last para., p. 14, 3rd-4th para.), numerous reasons were specified as to why one of skill in the art would desire to modify the system of Tan with the system of Pratt. Moreover, it would be totally acceptable to enhance Tan with the features of Pratt, because Tan and Pratt are analogous art; they are from the same field of endeavor, using sound signatures for application control. For example, Tan’s ways, even using “a processing device associated with a sound metering device…” is (1) his ways to get the best solution; and (2) the plain language of the claim merely called for “calculating… causing… responding… and dispatching”… which does not require and/or exclude Tan’s ways.       

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
{
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.